            Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 1 of 18




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    GARY ALLEN ROSS,

                Plaintiff,

                v.                                                      Case No. 2:18-cv-02631-HLT

    PENTAIR FLOW TECHNOLOGIES, LLC, et
    al.,

                Defendants.


                                       MEMORANDUM AND ORDER

          Plaintiff Gary Ross works as an assembler at Defendant Pentair Flow Technologies, LLC.

He claims Defendant racially discriminated against him by denying him employment

opportunities, denying him overtime, removing him from his union steward position, and

subjecting him to discriminatory discipline. Plaintiff also claims Defendant harassed Plaintiff and

subjected him to a hostile work environment. Defendant moves for summary judgment. Doc. 64.

The Court finds that summary judgment is warranted on all claims except Plaintiff’s race

discrimination claim concerning the denial of employment opportunities. The Court therefore

grants in part and denies in part the motion.

I.        BACKGROUND1

          Plaintiff is African American. He began working at Defendant’s Kansas City, Kansas

facility in September 1994 as a painter. He remains employed by Defendant and is currently in an



1
     The background and analysis contain the properly supported and not genuinely disputed facts and recites those
     facts in the light most favorable to Plaintiff as the non-moving party. Determining these facts was complicated by
     Plaintiff’s repetitive and at times argumentative approach. Many of Plaintiff’s responses and additional statements
     of fact were not supported by the record; many of Plaintiff’s attempts to controvert Defendant’s fully supported
     factual statements merely sought to add additional unsupported facts; and many of Plaintiff’s responses were
     copied and pasted repeatedly throughout Plaintiff’s brief. See D. Kan. Rule 56.1(a).
         Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 2 of 18




assembler position. Plaintiff is a member of the union and his employment is governed by a

collective bargaining agreement (“CBA”). Mike Cox became union president in April 2018.

Before Cox, Steve Klaas served as president beginning in 2016 to April 2018. Before Klaas, Aaron

Janus was union president. Until January 2018, Plaintiff served as a union steward representing

the workers in his department on overtime issues, disciplinary actions, and other issues. In this

role, he consulted the CBA to represent the workers in his department.

       The operative CBA was between Defendant’s Kansas City facility and the United Steel,

Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

International Union. The CBA contains the following job award procedure:

              a)      The company must advise the union president of a job
                      opening 24 hours prior to awarding the job.

              b)      Each employee who desires to be considered for a job
                      opening shall complete the Job Preference Form available in
                      the rack by the bid box.

              c)      Job Preference Forms when completed shall be deposited in
                      the bid box.

              d)      An employee desiring to submit or change a Job Preference
                      Form may do so any time prior to the time the Job Awards
                      Committee convenes.

              e)      Job Preference Forms will be collected by the Union
                      President or his designated representative.

              f)      Job Preference Forms will then be reviewed by the Job
                      Awards Committee to determine eligibility and
                      qualifications of employees to be considered for job
                      openings.

              g)      When there are qualified bidders – meaning employees who
                      can fulfill the minimum requirements of the job, length of
                      continuous service, or seniority, governs the award of jobs.

              h)      When there are no bidders who can demonstrate they meet
                      the minimum requirements of the job, the job can be




                                               2
         Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 3 of 18




                       awarded to a nonqualified bidder, and “a reasonable trial
                       period shall be afforded to determine whether the employee
                       possesses the minimum requirements of the job.”

Plaintiff moved from the painter position into the assembler position by filling out a Job Preference

Form, or “bid sheet,” and placing it in the bid box. The CBA’s job award procedure has not

changed since Plaintiff successfully bid on his assembler position.

       A.      Job Bid History

       In 2015, Plaintiff told plant operations manager Robert Barner about his interest in a CNC

machinist position. Barner told Plaintiff that he was ineligible for the position because he lacked

CNC experience. Plaintiff also told Barner and Nathan Flanery about his interest in a repair

machinist position, and they told Plaintiff that he was ineligible because he lacked CNC

experience. Plaintiff did not submit a Job Preference Form for either position.

       A few years later, Plaintiff filed a January 22, 2018 grievance stating:

               About a year ago, I requested to be put in a machinist position. I was
               refused due to lack of experience. Recently, about six months ago,
               another individual applied for a similar position and was offered an
               apprenticeship for that position. I was not made aware of or offered
               the opportunity to under the apprenticeship. It seems that I was not
               offered this opportunity due to the color of my skin.

After receiving Plaintiff’s grievance, Cox and human resources manager Yolanda Villanueva

reviewed the submitted Job Preference Forms for the positions Plaintiff complained about not

receiving. They then met with Plaintiff and explained the reason he did not get the positions was

because he did not turn in a Job Preference Form for the positions—i.e., he had not applied.

       William West is the person referred to in Plaintiff’s 2018 grievance. West bid on an

Impeller Cell Operator machinist position in May 2017. West had no experience as a machinist at

the time. There were no qualified bidders for the position and West was the senior non-qualified

bidder and was awarded the position on a trial (trainee) basis.




                                                 3
           Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 4 of 18




         Plaintiff also identifies other “non-African-American” employees relevant to his failure-

to-hire claim. These individuals are Cox and Phil Brown. Cox submitted a bid for an Impeller Cell

Operator position on August 14, 2012. As the senior non-qualified bidder, he was awarded the

position on a trial basis as a trainee on August 17, 2012. Since that time, Cox has successfully bid

to CNC Operator and CNC Machine Center Operator positions. Brown submitted a bid for an

Impeller Cell Operator position on January 30, 2015, and, as the senior qualified bidder, was

awarded the position on February 11, 2015. Brown submitted a bid for an Assembly Repair

Machinist position on May 21, 2018, and, as the senior qualified bidder, was awarded the position

on May 28, 2018.

         B. Overtime Hours

         Plaintiff alleges that in 2015 his supervisor Patrick Cassity and then-union president Janus

began sharing information with his co-workers about the amount of overtime Plaintiff worked.

Janus then told Plaintiff that coworkers in assembly complained about the amount of overtime

Plaintiff worked. No one else talked to him about the amount of overtime he was getting.2

         The CBA states that:

                   [O]vertime will be distributed equally among employees within
                   each classification and labor grade, who can perform such work
                   efficiently and without additional instruction. It is recognized that
                   the division of overtime may become out of balance by the


2
    At various points in his motion, Plaintiff cites to three audio recordings for support. Plaintiff claims two of the
    recording involve a conversation with a coworker who admits he was offered an apprenticeship opportunity by
    management. Plaintiff claims the third recording is from a grievance hearing with Villanueva, Klaas, Wanda
    Massie, and Kelli Stewart. Defendant objects to these recording because Plaintiff does not authenticate them and
    lay a proper foundation. United States v. Cook, 794 F.2d 561, 567 (10th Cir. 1986). The Court reviewed the
    recordings and understands Defendant’s frustration that Plaintiff is offering recordings after he denied making any
    recordings during his deposition. Doc. 68-1 at 5. Plaintiff also fails to lay any foundation for these recordings and
    does not state the time, date, or manner of recording. Additionally, the speakers in the third recording are identified
    as “Mike,” “Greg Tate,” “Tracy,” and “union brothers and sisters,” which is inconsistent with Plaintiff’s
    description in his declaration. Although Plaintiff may ultimately be able to authenticate the recordings for
    admission at trial, he has failed to do so at this stage. Accordingly, the Court sustains Defendant’s objections to
    the recordings. But, even if the Court considered the recording, they do not change the outcome of this motion.




                                                            4
            Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 5 of 18




                   assignment of overtime work to particular employees, but at any one
                   time it will be equalized within sixteen hours.

The CBA also states that “overtime records will be maintained on a continuous basis, and such

overtime records will be available for inspection by the steward of the group involved or an

appropriate member of the bargaining committee.”

         C. Disciplinary Actions

         On or about February 15, 2016, Defendant received a report that Plaintiff got into a

confrontation with supervisor Alec Vemmer and then-union president Janus. Defendant’s human

resources department obtained statements from witnesses Janus, Cassity, Vemmer, Paul DeNoon,

Sr., Ronald Hunt, Jason Delana, and Tommy Jackson. The witnesses confirmed that Plaintiff was

yelling, used profanity, and pointed his finger at Vemmer’s chest. Based on its investigation,

Defendant issued a disciplinary notice to Plaintiff on February 19, 2016 for violating Rule of

Conduct #18: Threatening, Intimidating, Coercing, or Interfering with Others. This is the only

disciplinary action Plaintiff received from November 21, 2014 through July 26, 2019. On

December 14, 2018, Plaintiff received a letter signed by the union president and human resources

confirming the February 19, 2016 disciplinary action was removed from his file and would not be

used when making any future disciplinary decisions concerning Plaintiff.3

         About a year later, on April 19, 2017, Plaintiff reported to Defendant that fellow union

member Jackson, who is Caucasian, threatened Plaintiff’s life and “his report was ignored.”

Defendant investigated the incident by interviewing Plaintiff and Jackson as well as witnesses

Flanery, Klaas, and Steve Squire. Defendant obtained written statements from Squire and Klaas.

Defendant could not corroborate Plaintiff’s allegation that Jackson said “kill your ass” or otherwise



3
    Plaintiff attempts to controvert this statement by arguing that disciplinary actions stay in a personnel file infinitely.
    Doc. 68 at 37. However, the cited testimony does not support this claim.




                                                             5
             Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 6 of 18




threatened Plaintiff’s life. After investigating, Defendant concluded that Jackson used profanity

and threatening language toward Plaintiff when he called him “son of a bitch.” Defendant issued

a disciplinary notice to Jackson on April 24, 2017 for violating Rule of Conduct #18.

           A few months later, in June 2017, Plaintiff filed a grievance regarding his supervisor’s

directive that Plaintiff was required to attend safety meetings after Plaintiff missed some of those

meetings. Everyone attended these meetings. Plaintiff wanted to be excused from safety meetings

because Jackson was also required to attend. Plaintiff also requested that Defendant inform him

how the investigation of the April 19, 2017 incident was resolved. Defendant granted Plaintiff’s

request in part and informed Plaintiff that Jackson was given a final written warning for violating

Rule of Conduct #18 but denied Plaintiff’s request that he not be required to attend safety meetings.

Jackson has made no other threats to Plaintiff since the April 19, 2017 incident.4

II.        STANDARD

           Summary judgment is appropriate if there is “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the initial burden of establishing the absence of a genuine issue of fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the nonmovant to demonstrate that

genuine issues remain for trial. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586-87 (1986). Courts view the facts and any reasonable inferences in a light most favorable

to the non-moving party. Henderson v. Inter-Chem Coal Co., 41 F.3d 567, 569 (10th Cir. 1994).

“An issue of material fact is genuine if a ‘reasonable jury could return a verdict for the nonmoving

party.’” Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).



4
      Plaintiff attempts to controvert this statement of fact by arguing that Jackson had a history of disdain and contempt
      towards Plaintiff and the incident where Jackson was disciplined was just the boiling point for Jackson. Doc. 68 at
      30. But Plaintiff does not cite any evidence that Jackson has made any threats to Plaintiff since April 19, 2017.




                                                              6
           Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 7 of 18




III.     ANALYSIS

         Plaintiff brings claims for race discrimination and a racially hostile work environment

under 42 U.S.C. § 1981.5 Doc. 63 at 6. Plaintiff contends Defendant racially discriminated against

him by denying him employment opportunities, denying him overtime, removing him from his

union steward position, and subjecting him to discriminatory discipline. Plaintiff also claims

Defendant harassed Plaintiff and subjected him to a hostile work environment. Defendant contends

it is entitled to summary judgment on all Plaintiff’s claims because no reasonable jury could find

for Plaintiff. The Court examines each claim.

         A.       Race Discrimination

         Section 1981 prohibits race discrimination in the workplace. Lounds v. Lincare, Inc., 812

F.3d 1208, 1221 (10th Cir. 2015). The same standards apply in § 1981 cases as in cases brought

under other anti-discrimination statutes, including the McDonnell Douglas burden-shifting

framework. Payan v. United Parcel Serv., 905 F.3d 1162, 1168 (10th Cir. 2018).

         Under this framework, a plaintiff must first demonstrate a prima facie case of

discrimination by establishing: (1) he is a member of a protected class; (2) he suffered an adverse

employment action; and (3) that the circumstances give rise to an inference of discrimination. See

EEOC v. PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007). If plaintiff can make that showing,

the burden shifts to the employer to give a legitimate, non-discriminatory reason for the

employment decision. Payan, 905 F.3d at 1168. The burden then shifts back to plaintiff to show

that the stated reason is merely a pretext for discrimination. Lounds, 812 F.3d at 1221-22. A

plaintiff may demonstrate pretext by pointing to facts that a factfinder could rely on to conclude



5
    The Court’s recitation of the claims in this action are based on the September 29, 2020 Pretrial Order, which
    supersedes the pleadings and controls the course of this case going forward. Doc. 63. The Court notes that, although
    Plaintiff’s amended complaint asserted a claim for retaliation, Plaintiff has since abandoned that claim. Id. at 6.




                                                           7
         Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 8 of 18




that the stated reason for the adverse employment action is unworthy of belief. Kendrick v. Penske

Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000). This can be done by pointing to

“weaknesses, implausibilities, inconsistencies, incoherencies or contradictions” in the stated

reason. PVNF, 487 F.3d at 801 (quotation omitted).

               1.      Denial of Employment Opportunities

       To establish a prima facie case of racial discrimination stemming from a failure to hire or

failure to promote under Section 1981, a plaintiff must demonstrate that (1) he belongs to a

protected class; (2) he applied and was qualified for a job for which the employer was seeking

applicants; (3) despite being qualified, the plaintiff was rejected; and (4) after his rejection, the

position remained open and the defendant continued to seek applicants from person’s with the

plaintiff’s qualifications. Garrison v. Gambro, Inc., 428 F.3d 933, 937 (10th Cir. 2005). Defendant

argues that Plaintiff lacks evidence of the second element because it is undisputed that he did not

submit a Job Preference Form for the two machinist positions. Doc. 65 at 15-16. Defendant also

contends that Plaintiff cannot establish that he was qualified to bid on at least one of the positions

in question.

       On the first issue, Plaintiff concedes that he did not submit a Job Preference Form for the

machinist positions but argues that the official job award procedure was not always followed and

that there was an alternative and acceptable process for submitting a bid. Plaintiff explains that it

was an acceptable practice for bidding a position to contact a supervisor, manager, or member of

the union and express interest in a position. He told Barner about his interest in the CNC machining

position and told Barner and Flanery about his interest in the repair machinist position. Plaintiff

argues that this was an acceptable practice for bidding on the positions.




                                                  8
           Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 9 of 18




         To support his argument, Plaintiff submits the declaration of three coworkers. 6 Each

declaration notes that: (1) employees interested in bidding for a position typically notifies a

supervisor, manager, or a member of the union leadership and the person’s name is submitted, (2)

each declarant has taken the same steps as Plaintiff when he or she changed various positions in

the past, and (3) Plaintiff’s contacting a supervisor, manager, or member of union leadership to

express his interest in the machinist positions is an acceptable process for submitting a bid at

Defendant. Doc. 68-6 at 2-3; Doc. 68-8 at 2-3; and Doc. 68-9 at 2-3. Based on the record and these

declarations, Plaintiff has shown a genuine issue of material fact about whether a Job Preference

Form is required to bid a position. A reasonable jury could find that Defendant had an alternative

and acceptable method for submitting a bid and that Plaintiff complied with it by expressing his

interest in the machinist positions to Barner and to Flanery.

         On the second issue, Plaintiff again concedes that he did not have CNC experience. But

the CBA allows for employees who lack experience to apply for positions and includes an award

process when there are no qualified bidders. Plaintiff identifies West and Cox as individuals who

were not qualified but were still awarded positions. Plaintiff contends that he was the senior

nonqualified bidder for the two machinist positions, but Defendant awarded the positions to

nonqualified and less senior Caucasian employees. Doc. 68 at 45-46; see also Doc. 68-7 at 4. Based

on the record, Plaintiff has demonstrated a genuine issue of material fact about whether his lack of

experience prevented him from being awarded the machinist positions. A reasonable jury could


6
    Plaintiff offers the sworn declarations of Anthony Palmer, Wanda Massie, and Tony Ross. Defendant argues that
    the declarations are not based on personal knowledge. Under the personal knowledge standard, an affidavit is
    inadmissible if “the witness could not have actually perceived or observed that which he testifies to.” Argo v. Blue
    Cross Blue Shield, 452 F.3d 1193, 1200 (10th Cir. 2006). The Court agrees that the portions of the declaration do
    not appear to be supported by personal knowledge. But the portions relevant to Plaintiff’s failure to hire claim are
    supported by personal knowledge. Each declarant claims to have “taken the same steps” as Plaintiff—i.e., bid on
    a position simply by expressing interest to a supervisor and not filling out and submitting a Job Preference Form—
    and therefore have personal knowledge of the informal bidding procedure.




                                                           9
        Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 10 of 18




find that Plaintiff could have been awarded the machinist positions despite his lack of CNC

experience.

       Defendant next argues that it is still entitled to summary judgment because it has a

legitimate non-discriminatory reason for not hiring Plaintiff (i.e., Defendant followed the CBA

process, Plaintiff did not submit a Job Preference Form, and Plaintiff lacked CNC experience) and

Plaintiff is unable to show pretext. Plaintiff again points to the alternative and acceptable practice

for submitting bids, the express process for awarding positions to non-qualified bidders, and the

non-qualified and less senior Caucasian employees awarded the machinist positions. Plaintiff also

describes an apprenticeship program to provide on-the-job training that was available to Caucasian

employees who expressed interest in a position for which they were not qualified but that was not

available to African American employees. Defendant denies the existence of an apprenticeship

program and argues that Plaintiff is conflating it with the trial/trainee basis outlined in the CBA.

But Plaintiff has come forward with evidence supporting his arguments. See Doc. 68-9 at 2

(discussing apprenticeship program); Doc. 68-3 at 30 (Cox testifying that West was not qualified

for a position but was granted an apprenticeship and that a total of five or six apprenticeship

opportunities have been given at the Kansas City location).

       Plaintiff’s overall theory is that Defendant had a process for awarding positions that

allowed individuals to make requests to a manager, supervisor, or member of union leadership.

When Plaintiff expressed interest, he was told that his lack of experience precluded him from

consideration. But the same was not true for Caucasian employees. Caucasian employees would

still be considered, awarded the position, and provided some form of training. Plaintiff has come

forward with evidence to support this theory, and a reasonable jury could find in his favor based




                                                 10
        Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 11 of 18




on the record. The Court denies summary judgment on Plaintiff’s race discrimination claim

concerning denial of employment opportunities.

               2.      Denial of Overtime Opportunities

       Plaintiff next alleges racial discrimination based on his denial of overtime opportunities.

To establish a prima facie case Plaintiff must show: (1) he is a member of a protected class; (2) he

suffered an adverse employment action; and (3) that the circumstances give rise to an inference of

discrimination. See EEOC v. PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007). Defendant argues

that Plaintiff cannot show circumstances giving rise to an inference of discrimination.

       The Court agrees that Plaintiff has not shown an inference of discrimination. Plaintiff

argues that he was denied overtime after “several white co-workers and managers began to monitor

the amount of overtime he was permitted to work.” Doc. 68 at 47. But it is uncontroverted that

overtime records are available for inspection by union stewards and officers and that the CBA

required overtime to be distributed equally among employees within each classification and labor

grade. Thus, it logically follows that coworkers would be aware of Plaintiff’s overtime hours and

that hours would be monitored to ensure even distribution. The fact that those coworkers may have

been Caucasian is not a circumstance giving rise to an inference of discrimination. Likewise, the

simple fact that Plaintiff’s overtime may have been reduced to ensure equal distribution also does

not give rise to an inference of discrimination. Importantly, Plaintiff does not come forward with

evidence indicating that his overtime hours were low compared to his Caucasian coworkers.

Plaintiff has no evidence indicating that he singled out or denied overtime based on his race. See

Winn v. Health South-Mid Am. Rehab Hosp., 2013 WL 6196309, at *3 (D. Kan. 2013) (granting

motion to dismiss Title VII claim for denial of overtime opportunities because plaintiff did not




                                                11
          Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 12 of 18




allege that she was singled out or that the denial of overtime was based on her race). Thus, no

reasonable jury could find an inference of discrimination on this record.

         Even if Plaintiff established a prima facie case, he cannot show pretext. Defendant does

not identify evidence indicating that Defendant’s stated reason for reducing Plaintiff’s overtime

(compliance with the CBA’s even distribution requirement) is pretextual or unworthy of belief

(e.g., evidence indicating his overtime hours were lower than Caucasian coworkers). And

Plaintiff’s subjective belief that the decision was discriminatory is insufficient to show pretext. See

Beaird v. Seagate Tec., Inc., 145 F.3d 1159, 1170 (10th Cir. 1998). Accordingly, the Court grants

summary judgment in Defendant’s favor on Plaintiff’s claim of race discrimination based upon

denial of overtime opportunities.

                 3.       Removal from Union Position

         Plaintiff next alleges race discrimination based on his removal from his union steward

position. Defendant contends that Plaintiff cannot establish a prima facie case for this claim.

Defendant explains that Plaintiff lacks an adverse employment action attributable to Defendant

because the union (not Defendant) made the decision to replace Plaintiff as union steward for

assembly.7 See Doc. 68-2 at 7-8 (Klass, the union president, testifying that the decision to remove

Plaintiff was made by him and the committee).

         Plaintiff does not controvert this fact but argues that Defendant’s management was

frustrated with Plaintiff and directed the union to remove Plaintiff from his position. But Plaintiff

does not identify facts supporting this argument. Rather the cited evidence generally indicates

Plaintiff’s belief that Defendant’s management directed the union to remove him. Plaintiff’s belief

is not enough to survive summary judgment. Thus, Plaintiff has not shown that his removal from


7
    Defendant United Steelworkers, Local 13 was dismissed from this case on September 30, 2019.




                                                       12
          Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 13 of 18




his union steward position is an adverse employment action attributable to Defendant. Plaintiff

does not establish a prima facie case, so the Court grants summary judgment in Defendant’s favor

on Plaintiff’s race discrimination claim stemming from his removal from his union steward

position.8

                  4.       Discriminatory Discipline

         Lastly Plaintiff alleges race discrimination based on discriminatory discipline. He contends

that he suffered an adverse employment action when he received a disciplinary notice after being

falsely accused of misconduct and that the notice stayed in his file for almost three years. Doc. 68

at 46-47. Defendant contends that Plaintiff cannot establish a prima facie case because the

disciplinary notice is not an adverse employment action.

         The Court agrees with Defendant. A disciplinary notice constitutes an adverse employment

action when it adversely affects the terms or conditions of the plaintiff’s employment. See Adcox

v. Brennan, 2017 WL 2405326, at *3 (D. Kan. 2017) (citing Medina v. Income Support Div., State

of N.M., 413 F.3d 1131, 1137 (10th Cir. 2005)). For example, the Tenth Circuit held in Medina

that a warning letter did not constitute an adverse employment action where the letter did not affect

the likelihood that the plaintiff would be terminated, did not undermine the plaintiff’s current

position, and did not affect the plaintiff’s future employment opportunities. 413 F.3d at 1137.

         Here, Plaintiff received a single disciplinary notice for violating a rule of conduct in

February 2016. In December 2018, he received a letter signed by the union president and human

resources confirming that the disciplinary notice was removed from his file and would not be used

when making any future disciplinary decisions. But Plaintiff has set forth no evidence from which




8
    Summary judgment would still be appropriate even if Plaintiff established a prima facie case because he has not
    shown pretext.




                                                        13
        Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 14 of 18




a reasonable jury could conclude that 2016 disciplinary notice adversely affected his employment.

He argues that such notices “are considered for many purposes including but not limited to

progressive discipline up to and including termination, as well as for promotional and transfer

opportunities.” Doc. 68 at 49. Properly supported, Plaintiff may have a better argument. But he

does not support this statement. Instead, he cites a single statement of fact as support, and this sole

fact states: “Disciplinary actions stay in a personnel file infinitely although it was supposed to be

removed.” Doc. 68 at 40. Plaintiff has not come forward with evidence indicating that he suffered

any negative consequence as a result of the disciplinary notice. There is no record evidence

suggesting that Plaintiff’s wages were decreased, his hours were cut, he was ineligible for

promotion or transfer, or there was a substantial change in his job responsibilities as a result of the

disciplinary notice. See Adcox, 2017 WL 2405326, at *3; Medina, 413 F.3d at 1137.

       Even if the disciplinary notice was an adverse employment action, Plaintiff has not shown

an inference of discrimination. To the extent Plaintiff argues that Caucasian employees have

engaged in similar conduct and avoided punishment, the Court finds that Plaintiff has not come

forward with evidence demonstrating that any Caucasian coworkers were treated differently.

Plaintiff claims that Jackson “threatened his life” and that Defendant took no action. But the record

evidence establishes that Defendant investigated the incident, took witness statements, and took

appropriate disciplinary action by issuing a final warning for violating Rule of Conduct #18.

Accordingly, even if the single disciplinary action was an adverse employment action, Plaintiff

has not provided evidence from which a reasonable jury could conclude that the disciplinary action

was the result of race discrimination. See Williams v. CoreCivic, Inc., 2019 WL 7372002, at *7




                                                  14
            Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 15 of 18




(D. Kan. 2019). Thus, the Court grants summary judgment on Plaintiff’s race discrimination claim

stemming from discriminatory discipline.9

          The Court has considered Plaintiff’s various allegations of racial discrimination. Plaintiff

has presented a triable issue on the race discrimination claim based on denial of employment

opportunities. But Defendant is entitled to summary judgment on the remainder of Plaintiff’s race

discrimination claims. There is no record evidence by which a reasonable jury could conclude that

Plaintiff’s overtime hours were cut or were lower than his Caucasian coworkers, that Defendant

had Plaintiff removed from his union steward position, or that Plaintiff suffered any negative

consequence as a result of the disciplinary notice. Accordingly, Plaintiff fails to establish a prima

facie case and pretext for these claims.

          B.        Racial Harassment and Hostile Work Environment

          Plaintiff’s final § 1981 claim is for harassment and hostile work environment. 10 Doc. 63 at

6. This claim requires Plaintiff to show that: (1) he is a member of a protected group, (2) he was

subject to unwelcome harassment, (3) the harassment was based on race, and (4) due to the

harassment’s severity or pervasiveness, the harassment altered a term, condition, or privilege of

his employment and created an abusive working environment. Frazier v. GPI KS-SH, Inc., 2020

WL 2523290, at * 9 (D. Kan. 2020). The Court must examine the objective severity of the

harassment from the perspective of a reasonable person in plaintiff’s position, considering all the

circumstances. Morris v. City of Colo. Springs, 666 F.3d 654, 664 (10th Cir. 2012).




9
     For substantially the same reasons, Plaintiff fails to show pretext.
10
     Plaintiff also made a sexual harassment claim against a manager who followed him into the restroom and claims
     that this was never investigated. However, the cited deposition testimony confirms that human resources
     investigated the matter but did not find evidence to substantiate this allegation. Regardless, the allegation is not
     material to Plaintiff’s race discrimination and harassment claims.




                                                            15
           Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 16 of 18




          Defendant argues that Plaintiff cannot establish that he was harassed or suffered a hostile

work environment based on his race and, even if he can, Plaintiff cannot establish that the conduct

was sufficiently severe or pervasive to constitute a hostile work environment. Plaintiff responds

by identifying two specific incidents: (1) the sharing of his overtime hours with coworkers and (2)

an April 2017 event where a Caucasian coworker threatened to kill Plaintiff and Defendant did not

interview an African American coworker who witnesses the death threat and did not allow Plaintiff

to be excused from morning meetings that the threatening employee also attended.11

          First, the Court agrees that Plaintiff cannot show that he was harassed or suffered a hostile

work environment based on his race. The sharing of his overtime hours is addressed above and

stems from the inspection and distribution requirements of the CBA. The Court also briefly

addressed the April 2017 event in examining Plaintiff’s pretext argument on his discriminatory

discipline claim. Plaintiff alleges that Jackson threatened his life and said he would “kill your ass.”

Plaintiff reported the incident but did not claim that it was racially motivated. And while Plaintiff

claims that this incident was “just the boiling point” for Jackson, the cited evidence does not

establish that Jackson had a history of harassment or threatening behavior toward Plaintiff, racially

motivated or otherwise. Defendant investigated the incident and interviewed employees. The

investigation concluded that Jackson called Plaintiff a “son of a bitch.” Although Plaintiff contends

Defendant failed to interview the African American employee who witnessed the event, Plaintiff




11
     Plaintiff make other vague and conclusory allegations. But such conclusory allegations are insufficient to survive
     summary judgment. Williams, 2019 WL 7372002, at *10. Plaintiff also initially alleged that there were unspecified
     issues regarding the celebration of the Dr. Martin Luther King Jr. holiday that had “discriminatory implications.”
     Doc. 13 ¶ 31. However, Plaintiff has since abandoned this argument as it is not referenced in the Pretrial Order or
     in his response to Defendant’s motion to summary judgment. Even if considered, this luncheon does not change
     the outcome of this motion for either Plaintiff’s race discrimination or harassment claim. Plaintiff lacks evidence
     that the complaints about the luncheon related to race.




                                                           16
           Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 17 of 18




points to no evidence suggesting that Defendant was ever notified of this witness.12 Defendant

issued Jackson a final warning for violating Rule of Conduct #18. And Defendant required Plaintiff

to attend the meetings because everyone was required to attend the safety meeting as part of their

jobs. Plaintiff lacks evidence from which a reasonable jury could find that the April 2017 event or

Defendant’s response was based on Plaintiff’s race.

          The Court also agrees that Plaintiff lacks evidence that any alleged harassment was

pervasive or severe. A plaintiff “does not make a showing of a pervasively hostile work

environment by demonstrating a few isolated incidents of racial enmity or sporadic racial slurs”

but instead “there must be a steady barrage of opprobrious racial comments.” Herrera v. Lufkin

Indus., Inc., 474 F.3d 675, 680 (10th Cir. 2007). No “steady barrage” is present here. Instead, over

the span of four years, Plaintiff can only point to two instances of alleged harassment. Plaintiff had

one discussion with his supervisor about his overtime hours in 2015, and the CBA required hours

to be evenly distributed. And Defendant investigated and disciplined Jackson after the April 2017

incident. There is no evidence that Jackson engaged in threatening behavior or racial enmity since

then. This record is too thin, and no reasonable jury could find that Plaintiff was subject to a hostile

work environment. Accordingly, the Court grants summary judgment on Plaintiff’s hostile work

environment claim.

IV.       CONCLUSION

          THE COURT THEREFORE ORDERS that Defendant’s Motion for Summary Judgment

(Doc. 64) is GRANTED IN PART AND DENIED IN PART. Plaintiff’s race discrimination claim




12
     Plaintiff argues that Defendant failed to interview Massie, who was also present and could corroborate Plaintiff’s
     allegations. However, there is no evidence in the record that Plaintiff, Massie, or anyone else notified Defendant
     that Massie witnessed the incident.




                                                          17
        Case 2:18-cv-02631-HLT Document 74 Filed 02/03/21 Page 18 of 18




based on denial of employment opportunities survives for trial. Defendant is entitled to summary

judgment in its favor on the rest of Plaintiff’s claims.

       IT IS SO ORDERED.

       Dated: February 3, 2021                         /s/ Holly L. Teeter
                                                       HOLLY L. TEETER
                                                       UNITED STATES DISTRICT JUDGE




                                                  18
